Citation Nr: 1038157	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen 
entitlement to service connection for the cause of the Veteran's 
death, and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to March 
1943, August 1944 to November 1944, September 1945 to March 1946, 
and from April 1946 to March 1949.  He was a prisoner of war 
(POW) from June 1942 to March 1943.  The Veteran died in 
September 1999 and the appellant is his widow. 

In July 2008, the appellant and her daughter testified at a 
hearing before the undersigned Veterans Law Judge at the Manila 
RO.  A transcript of the hearing is of record.

In April 2009, the Board reopened and denied the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death.  The appellant appealed this denial to the Court 
of Appeals for Veterans Claims (Court).   The Court granted an 
April 2010 Joint Motion for Remand filed by the parties, which 
requested that the April 2009 Board decision be vacated and 
remanded.  The case has now returned to the Board for further 
action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In her March 2007 substantive appeal and several subsequent 
letters to VA, the appellant stated that she was seeking 
entitlement to benefits in addition to service connection for the 
cause of the Veteran's death such as a burial allowance and 
educational benefits for her daughter.  These issues have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  

The reopened issue of entitlement to service connection for the 
cause of the Veteran's death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of 
the Veteran's death was initially denied by the Board in a 
December 2003 decision.  

2.  The evidence received since the December 2003 Board decision 
relates to a necessary element of service connection that was 
previously lacking and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
for service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for entitlement to service connection for 
the cause of the Veteran's death was initially denied by the 
Board in a December 2003 decision.  The Board determined that the 
evidence of record, including some service treatment records and 
post-service medical records, did not establish that a disability 
related to service was the principal cause of the Veteran's 
death.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  Where 
there is a prior Board decision denying a claim, the Board must 
initially determine whether new and material evidence has been 
submitted, regardless of actions by the agency of original 
jurisdiction.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Evidence added to the claims folder since the December 2003 Board 
decision includes a July 2007 private medical opinion addressing 
a possible link between the Veteran's cardiovascular disability 
and his active duty service.  The private medical opinion also 
seems to imply that the Veteran's cardiovascular condition played 
a role in his death.  This new evidence pertains to an element of 
service connection that was previously lacking as it indicates a 
disability related to service was a contributory cause of death.

The Board finds that the new evidence of a nexus between service 
and the cause of the Veteran's death is new and material and the 
claim is reopened.  The reopened claim will not be adjudicated on 
the merits now; rather, it is addressed in the REMAND portion of 
this decision.

Given the favorable nature of the Board's decision to reopen the 
claim, the Board concludes that any failure of the RO to comply 
with the duties to notify and assist the claimant, to the extent 
that such duties relate to the reopening of the claim, as 
required by the Veterans Claims Assistance Act of 2000 (VCAA), 
see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial 
to the Veteran.  


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for the cause of the 
Veteran's death is granted.


REMAND

The Board finds that additional development is necessary before a 
decision can be rendered with respect to the reopened claim for 
entitlement to service connection for the cause of the Veteran's 
death.  Initially, the Board notes that the Court has held that a 
tailored notice in claims for Dependency and Indemnity 
Compensation (DIC) benefits, including entitlement to service 
connection for the cause of a veteran's death, must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The appellant has not been provided a notice which 
complies with the Hupp requirements.  

Additionally, the Board finds that a VA medical opinion should be 
procured addressing the appellant's contentions before a final 
decision is rendered in this case.  See 38 U.S.C.A. § 5103A(a) 
(West 2002) (assistance should be provided to a claimant unless 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim).  The record already contains some 
evidence in support of the appellant's claim; the July 2007 
private medical opinion indicates that the Veteran's 
cardiovascular condition may have been incurred as a result of 
service and may have contributed to his death.  In addition, the 
appellant has recently contended that the Veteran's death was 
related to malaria and has submitted reference material 
pertaining to this disease's incubation period.  Service 
treatment records also document the Veteran's contraction of 
malaria during active duty.  In light of VA's heightened duty to 
assist the claimant in developing the claim due to destruction of 
the Veteran's complete service records, the Board finds that a VA 
medical opinion should be obtained upon remand.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include notice 
that she should submit any pertinent 
evidence in her possession, and the notice 
specified by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice should tell the appellant that 
the Veteran was not service-connected for 
any disabilities prior to his death, and 
include an explanation of the evidence and 
information needed to substantiate 
entitlement to DIC based on a condition not 
yet service connected.

2.  Provide the claims folder to an 
appropriate examiner to render a medical 
opinion in this case.  After reviewing the 
claims folder, including the available 
service records and post-service private 
medical records, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that any cardiovascular disease, 
myocardial ischemia, peptic ulcer, or 
malaria caused or contributed to the 
Veteran's death.

If any of these conditions is found to have 
caused or contributed to the Veteran's 
death, an opinion should also be rendered as 
to whether it at least as likely as not (a 
probability of 50 percent or greater) was 
etiologically related to any incident of the 
Veteran's active duty service, including his 
POW status from June 1942 to March 1943.  

The examiner should also address whether the 
causes of death listed on the death 
certificate (sepsis, diabetes mellitus, and 
a carbuncle) were at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to active duty 
service.  

The examiner should provide a full rationale 
for any provided medical opinions.  If the 
requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided.

3.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, provide the Veteran and her 
representative a supplemental statement of 
the case and allow the appropriate time 
period for a response before returning the 
claims folder to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


